Exhibit 10.1

EXECUTION COPY

AGREEMENT

THIS AGREEMENT (the “Agreement”) is made as of February 2, 2016 (the “Effective
Date”) by and among, Titan Pharmaceuticals, Inc., a Delaware corporation
(“Titan”), Aventisub LLC, a Delaware limited liability company, the
successor-in-interest to Aventisub II Inc. (“Sanofi-Aventis”) and Vanda
Pharmaceuticals Inc., a Delaware corporation (“Vanda”) All entities identified
above shall be collectively referred to as the “Parties” and individually as a
“Party”.

WITNESSETH:

WHEREAS, Sanofi-Aventis, as successor to Hoechst Marion Roussel, Inc. (“HMRI”),
and Titan are parties to a Worldwide License Agreement, effective as of
December 31, 1996 (the “HMRI License Agreement”), as amended (the “License
Agreement”);

WHEREAS, pursuant to the License Agreement, Titan and Vanda, as assignee from
Novartis Pharma AG, are parties to that certain Iloperidone Sublicense
Agreement, effective as of November 20, 1997, as amended (the “Sublicense
Agreement”);

WHEREAS, the Parties wish to address the payment of the three percent
(3%) royalty for KNOW-HOW to manufacture COMPOUND and PRODUCT that is payable by
Titan to Sanofi-Aventis pursuant to Section 3.4 of the License Agreement in
certain circumstances; and

WHEREAS, the Parties also wish to confirm that Vanda shall be solely responsible
to pay the amounts payable to Sanofi-Aventis as set forth in this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration the receipt
of which is hereby acknowledged, the Parties hereby agree as follows:

1.    Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings given them in the License Agreement. For purposes of
clarification, references to “HMRI” in the License Agreement refer to Aventisub
LLC, as the successor-in-interest to HMRI.

2.    Payments. Notwithstanding anything in the License Agreement to the
contrary, the Parties agree as follows:

(a)    In lieu of payment of a three percent (3%) royalty by Titan to
Sanofi-Aventis for KNOW-HOW to manufacture the COMPOUND and PRODUCT as described
in Section 3.4(ii) of the License Agreement, (i) Titan shall pay to
Sanofi-Aventis an amount equal to three percent (3%) of NET SALES of the PRODUCT
(the “Payment”) from the Effective Date up to November 15, 2016, in each case on
TITAN’s, its AFFILIATES’ and SUBLICENSEES’ annual NET SALES in the U.S. and
(ii) Vanda shall directly pay to Sanofi-Aventis the Payment from and including
November 16, 2016 until and including December 31, 2019 on VANDA’s, its
AFFILIATES’ and SUBLICENSEES’ annual NET SALES in the TERRITORY.

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

Notwithstanding the foregoing, within ten (10) days following full execution of
this Agreement, Vanda shall pre-pay to Sanofi-Aventis two million U.S. dollars
(US$2,000,000) against Payments that will be due and owing pursuant to
Section 2(a)(ii) (the “Pre-Payment”). Any Payments that become due from Vanda
pursuant to Section 2(a)(ii) shall be credited against the Pre-Payment until the
full amount of the Pre-Payment has been offset by Payments due and owing by
Vanda hereunder. To the extent the Payments due and owing by Vanda pursuant to
Section 2(a)(ii) from and including November 16, 2016 until and including
December 31, 2019, exceed two million U.S. dollars (US$2,000,000) prior to
December 31, 2019, Vanda shall pay to Sanofi-Aventis the Payment as set forth
herein for the amounts due and owing in excess of two million U.S. dollars
(US$2,000,000). If the actual Payments owing by Vanda to Sanofi-Aventis pursuant
to Section 2(a)(ii) do not exceed the Pre-Payment, Sanofi-Aventis shall be
entitled to retain any amounts remaining of the Pre-Payment.

(b)    In addition to the foregoing, within ten (10) days following full
execution of this Agreement, Vanda will pay to Sanofi-Aventis an initial payment
equal to three percent (3%) of NET SALES for PRODUCT sold in Mexico and Israel
from the date that patent protection for the PATENTS claiming a priority date of
May 19, 1989 and December 29, 1989 in each such country expired through the
Effective Date of this Agreement. Thereafter, Vanda shall pay to Sanofi-Aventis
the Payment from the date that patent protection for the PATENTS claiming a
priority date of May 19, 1989 and December 29, 1989 in a country in the
TERRITORY expired through December 31, 2019, except to the extent that the
Payment is otherwise made in accordance with Section 2(a) above.

(c)    For clarity, the amounts payable/creditable pursuant to Sections 2(a) and
(b) of this Agreement are payable/creditable on the dates and manner described
in the License Agreement. Such payments are in lieu of any royalties for
KNOW-HOW to manufacture COMPOUND and PRODUCT set forth in the License Agreement,
which is deemed to be amended by this Agreement. Such amounts are payable
regardless of whether Titan or Vanda, as applicable, utilize, rely upon, or
otherwise require the KNOW-HOW to manufacture COMPOUND and PRODUCT. Vanda shall
indemnify Titan for payments that Vanda is obligated to make directly to Sanofi
under Section 2(a)(ii) or 2(b) hereof.

(d)    Following receipt of the amounts contemplated under this Agreement, the
license for use of KNOW-HOW to manufacture COMPOUND and PRODUCT will be on a
world-wide, fully-paid, royalty-free, irrevocable basis, and no further
royalties or other amounts on KNOW-HOW to manufacture COMPOUND and PRODUCT would
be due worldwide.

(e)    For purposes of clarity, nothing in this Agreement alters (i) Vanda’s
obligation to pay directly to Sanofi royalties for Know-How not related to
Manufacturing in any country of the TERRITORY pursuant to the terms of the
Sublicense Agreement or (ii) Titan’s obligations under Section 3.4(i), 3.5 and
3.6 of the License Agreement.

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

(f)    By way of illustration, in the United States, PATENTS claiming a priority
date of May 19, 1989 and December 29, 1989 will expire on November 15, 2016,
accordingly, the royalties payable to Sanofi-Aventis under the License
Agreement, as amended by this Agreement, for sales of PRODUCT in the TERRITORY
would be as follows:

(i)    From the Effective Date through November 15, 2016, Titan would pay to
Sanofi-Aventis an amount equal to fifteen percent (15%) on NET SALES in the
United States equal (i.e., both the royalty payable in respect of the PATENTS
and KNOW-HOW and the Payment).

(ii)    From November 16, 2016 through December 31, 2019, Vanda would pay
directly to Sanofi-Aventis an amount equal to nine percent (9%) on NET SALES in
the United States (i.e., the Payment and the royalty on KNOW-HOW not relating to
manufacturing, pursuant to Section 3.5 of the License Agreement), provided that
the Payments (i.e. three percent (3%) of NET SALES) would be credited against
the Pre-Payment, and to the extent Payments exceed the Pre-Payment, Vanda would
pay such Payments directly to Sanofi-Aventis for amounts due and owing in excess
of two million U.S. dollars (US$2,000,000).

(iii)    From January 1, 2020 through November 15, 2026, Vanda would pay
directly to Sanofi-Aventis an amount equal to six percent (6%) on NET SALES in
the United States (i.e., only the royalty on KNOW-HOW not relating to
manufacturing pursuant to Section 3.5 of the License Agreement).

(g)    For purposes of clarification, each payment made by Vanda hereunder will
be governed by terms and conditions set forth Article 9 of the License
Agreement. In the event of any dispute or disagreement with respect to this
Agreement, the applicable Parties agree to discuss the issue in good faith prior
to instituting any action for breach hereunder. Titan, Sanofi-Aventis and Vanda
agree that Section 14 of the License Agreement shall apply to any disputes
between or among the Parties to this Agreement.

3.    Miscellaneous.

(a)    Amendments. All references to the License Agreement shall be deemed to
refer to the License Agreement as amended hereby, and the terms of this
Agreement are hereby incorporated into the License Agreement. Except as amended
hereby, the License Agreement shall remain in full force and effect. Vanda shall
be deemed to be a party to the License Agreement solely to the extent specified
in this Agreement.

(b)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Titan, Sanofi-Aventis, Vanda and each of their respective
successors and assigns.

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

(c)    Governing Law. Section 14 of the License Agreement sets forth the
governing law and jurisdiction sections applicable to this Agreement.

[remainder of the page intentionally blank]

 

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the Parties hereby have executed this Agreement by proper
persons thereunto duly authorized as of the Agreement Effective Date.

 

  AVENTISUB LLC     TITAN PHARMACEUTICALS, INC.

By:

  /s/ Joseph M. Palladino    

By:

  /s/ Sunil Bhonsle Name:   Joseph M. Palladino     Name:   Sunil Bhonsle Title:
  President     Title:   President & CEO

  VANDA PHARMACEUTICALS INC.    

By:

  /s/ Mihael Polymeropoulos       Name:   Mihael Polymeropoulos       Title:  
CEO      

 

5